Case 1:19-Cv-00660 Document 1-4 Filed 03/08/19 Page 1 of 13

Superii)r (fourt of the District of Coiumhia
CivuJ mvrsmN 1 guy .g. Q) .)_"}"

Civil Actions Branch . Lr
500 indiana Avenue, N.W.. Suite 5900 washinng D.C. zt)t)t)i f ¢’r’i‘» l*i 91 )

'i`e|ephene: (202) 879~1133 'Website: Www.dccourts.gov

 

Monique R. Davis

 

Piaiutii`f`
gm Numb€§» 2019 CA 000178 V
Washington Metropo|itan Area Transit Authority
Dei`enciant

 

SUNINIO.\"S
To the zib<)ve named Dc.f"endant;

‘{Ou are hereby gummoncd and required to serve an Answer to the attached C`Ompiaint~ either
persorialiy Or through an zi.ttomey., within twenty one (21) days after Serviee ot` this summons upon you.,
exclusive <)t`the day ot`scr\/iee. lt`ytiu arc being sued as an Ot`t`iccr or agency Ot`thc limited St;itcs Govemment
or the Distriet ot`(;`t)iumi)ia Govemment, you have Sixty (f)()) days after Sen'icc ot`this summons to serve your
Answer. A eopy ot` the Answr:r must be mailed m the attorney for the plaintiff who is suing you. Thc
itttomey`s name and address ap car below It`piaintiti`has no attorney a eopy of the AnSWer must be maifed
to the piaintit`t`zit the address Stated en this Summons.

You arc aim required to tile the originai Answer with the Couit in Suite 5000 at 500 indiana A\/enue,
N.W., between 8:3() a.m. and 5;()€) p.m., Mondays through irriciays or between 9:()() zi.m. and 12:£)() noon on
Saturday's. You may tile the original Answcr with the Cc»im either before you Servc ii copy of`thc Answcr on
the plaintiff or within seven (_7) days after you have Seryed the plaintit'{’. it` you fail to tile an Answer.
judgment by default may be entered against you for the relief demanded m the compiaim.

 

   

 

 

 

 

 

Mlchaei D. Reiter (;,1€,.,)t (,?f~,;w\\_¢@g,?.,:@d
Name oi`Piainiif`f`sAttomey y "`\' § t ,»@ `\
. . l
7852 Waiker Drlve, Sulte 300 B.v, § ~
Addre.\'s /%}§Pi/li§’?§\€!§` y
Greenbe|t. MD 20770 "'/i'?'<)r <j<,".»\*'
(301) 220_0050 w 01/1 1/2019
Teiephone
D§Hi§_i§`¥] EE!I§ (202) 879-4328 Veui||ez agpe£er au (202) 879-4323 pour une i.:'aduction Dé ec':- met b;`:i dieli. izz`x_\ gm (292; 879~¢132-'3

§;t%t§ §§zt)k§@,(zo;.?;»879.4328§§.3‘%#§£1>%§ i'.wi::;~` ~'z-t:wn Ad=.»»rr‘z» (202)879_4828 e,i:.'»¢»

l.\"i}’f..“)R’i`Ai\*"i`: l}~` YGU i~`;'-`\ii_ 'l`O HLE AN ANSW§;‘R `\."»/i"i`HiN 'i'iil;` 'E"!.\'ii;` S`J`A`i'iii_) ABOV};`. OR ih Ai‘"i`i:`i{ \"()t}
ANSW!;`R~ YOU }“AIL 'i`(_) APPEAR F\.'E" \N Y "i`l§y'ii§. '§`Hli C()UI{'§` NG'!`H"'H;`S Y€.'.)U '§‘{) DO F>l(,). A jUDG.‘\/ii;;\i'i` B‘{ DE}":XL?L'E"
MA`!' BL" iiN’l`i{Rl£D A(,`:Ai:\i$'§` YOLF i"OR "i'i“ii'i \A()Ni;`x" DAI\AA£'H;S OR O'E`HER {U;`L.ii;`§*` D§,‘v‘i..~’LNDLLH iN 'i`HE
f'{).`y'ii’L.»'X£N"i`. ii' `l'i~ii$ U(."CURS. \"Oi,_ji{ W/~`\GES .\/iAY BL~` A`i"{"/S.CHI:;`D OR Wifi`HHi;LD OR i-‘ERSONAL PRG?§;'R/i`Y {:)R
REAL iiS/i`A'i`};` `Y`€>'U (:`)WN MAY Bii 'i`AKEN AN D S()LD 'i‘O PAY THE JUI)(_`:.`\/il:`i‘\t"§[ iii `r`C)Ll iN'i`i§ND '“i`i.') ()PP(')S{E 'i`HiS
,'»"'\C"`i`l[)N. DO 1‘\/()'!" [".I'ZL i'U .»Z;\!SM/E/€ H/`l'l"}'li.~'V YY[L'RI;"¢Z)(/H€&`L') ‘_l'z',l/'i;`.

res tax 23 izz<,vyer. ;zr<)rz:ptiy -:rmt:aet one of the \)s" lees <)i`fhc'-
time to Stsite 5=1)1“)|`) itt 5€`.=€`)

 

Efyi_)u wish m talk to a §;)wyer md feel th:,xi ym: cannot ;zi`t`»:)rt§ to pa

i_egz,:i »'\§<§ S<?»C§eay {3( '

 

L"S--i }¢’)i} mr the Nr,‘igi'ii)<zriu:-e);i i,eig,,i= ;` " .;' *'79~5}(,3()) t`-;_)r izeip ’\.~r ».:
indiana Ayez)ize, N.WU mr more iiii<.)i'izizizi<)ri concerning pi;ic€s. where you m;)y ask for such ixeip.

 

See reverse side for S;)zmi:sh irz.zrisl:;i€i<)ri
‘Je:.'s eli i,li>rst;» ia fr;,zdiiccitf\,ti di esg);ii')i"ii

t‘\/'.si 10 [R¢v. iim¢ :<)17; Svp¢r' ft f`iv¢ R' 4

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 2 of 13

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DlVlSION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 ' Website: www.tlccourts.gov

 

MoNtQUE a DAvts
vs. c.A. NO. 2019 cA 000178 v

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY
INITIAL ORDER AND ADDENDUM

Pursuant to D,C. Code § l 1~906 and District of Colurnbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-[, it is hereby ORDERED as follows:

(l) Eft`ective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original

(_2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant
copies of the summons, the complaint, and this lnitial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Compiaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings7 including, normally, either mediation, case evaluation1
or arbitration Counsel shall discuss with their clients g_i_'_i_o_r to the conference whether the clients are agreeable to
binding or non-binding arbitration This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Requcst must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplernent to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge KELLY A HIGASHI
Date: January 11,2019
lnitia,l Conference: 9;30 am, Friday, April 19, 2019
Location: Courtroom A~47
5 l 5 Sth Street NW
WASHINGTON, DC 2000l
CA[O~()(}

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 3 of 13

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL l\/IALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D,C. Code § 16-2801,
et seq, (2007 Winter Supp.), "[a}fter an action is filed in the court against a healthcare provider
alleging medical malpractice the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the lnitial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D,C. Code § 16~2821.

To ensure compliance with this legislation, on or before the date of the lSSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator Information about the early mediation date also is available over
the internet at https://Www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available Both forms may be
obtained at www.dccourts.gov/medmalmediation. ()ne form is to be used for early mediation With a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, NW. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Prc) se Plaintiffs who
elect not to eFile may file by hand in the l\/lulti=l)oor Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's l\/Iulti~Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www,dccourts.gov/medinalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation
D.C. Code§ 16-2823(a). lf the parties cannot agree on a mediator, the Court will appoint one.

D.C, Code§ 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (l) all parties; (2) for parties that are not individuals a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code§ 16-2824,

1 No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding
(1) attendance; (`2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery7 facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation
D.C. Code§ 16~2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medinalmediation.

Chief Judge Robert E. Moriri

CAIO~GG

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 4 of 13

Filed

D.C. Superior Court
01/10/2019 ID:ISAM

Clerk of the Court

lN THE SUPERIOR COURT FOR THE DlSTRiCT OF COLUMBlA
Civil Division

MONlQUE R. DAVlS
307 K Street NW

Apt. 1204

Washington, DC 20001

Plaintiff, _
V~ Case No. ~Z_QJ__Q__Q_A__QQQ_I78 V

VVASH|NGTON METROPOL|TAN AREA
TRANS|T AUTHOR|TY

600 5th Street, N.W.

Washington, DC 20001

SERVE ON:

C)FF|CE OF GE.NERAL COUNSEL
- WMATA

600 5th Street, N.W.

V`\/ashington, DC 20001

Defendant.
COMPLA|NT

(Negligence, Agency, Negligent Entrustment, Negligent Training, Hiring, Retention and
Supervision, Negligerice Per Se)

l. lNTRODUCTlON

 

Plaintiff, l\/lonique R. Davis, by and through undersigned counsel, Benjamin T. Boscolo,
Michael D. Reiter, and CHASENBOSCOLO lNJURY LAWYERS, brings this cause of action
against the Defendant, WMATA for damages resulting from its agent’s negligent operation of a
motor vehic|e, agency, negligent entrustment, negligent training, hiring, retention, and
supervision, and negligence per se.

ll. JUR|SD|CT|ON AND VENUE
1. Jurisdiction of this Court is founded upon D.C. Code 11-921, et seq, 2001 Edition, as

supplemented

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 5 of 13

ll|. PARTlES

2. Plaintitf, Monique R. Davis (hereinafter “Ms. Davis”) is an adult female who is a
resident of the District of Columbia.

3. Upon information and belief, Defendant Washington Metropolitan Area Transit
Authority (hereinafter “Defendant WMATA), is a corporation authorized to do business in the
District of Coiumbia.

|V. STATEMENT OF FACTS

4. On April 20, 2016, Ms. Davis was riding a bus owned by WMATA and driven by
WMATA’$ employee, Jacqlene Banks (hereinafter “WMATA bus driver’), with the permission
and consent of Defendant WMATA and within the scope of her employment with WMATA. The
bus was traveling northeast Within the 1300 block of Southern Avenue near the entrance to
United Medica| Center’s service lane in Washington, DC.

5o At approximately the same time and piace, a motorcyclist identified as Demetrlus Keys
was operating a motorcycle westbound on the 1300 block of Southern Avenue with the right of
way near the entrance to United l\/iedical Center.

6. t approximately the same time and place, The lel/-‘\TA bus driver failed to yield the
right of way while making a left turn, colliding with Mr. Keys and causing severe physical and
emotional injuries to Ms. Davis.

7. At the time of the crash, it Was the duty of the WMATA bus driver to operate her
vehicle in a safe and reasonable manner for the conditions then existing This duty included, but
was not limited to, always making the safest choice while operating her vehicle to prevent injury
or death to anyone.

8. At the time of the crash, it was the duty of the WMATA bus driver to yield the right of
way to other vehicles on the road to prevent injury or death to anyone.

9. At the time of the crash, it was the duty of the WMATA bus driver to observe all

vehicular safety rules then end there in effect to prevent injury or death to anyone.

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 6 of 13

10. At the time of the crash, it was the duty of the WMATA bus driver to yield to
oncoming traffic while making a left turn to prevent injury or death to anyone.

11. At the time of the crash, it was the duty of the WMATA bus driver to react to
changing conditions on the road to prevent injury or death to anyone.

12. At the time of the crash, it was the duty of the WMATA bus driver to watch the road
while driving to prevent injury or death to anyone.

13. At the time of the crash, it was the duty of the WMATA bus driver to drive at a safe
speed to prevent injury or death to anyone.

14. At the time of the crash, it was the duty of the WMATA bus driver to drive at a speed
that would allow her to safely apply her brakes to prevent injury or death to anyone.

15. At the time of the crash, it was the duty of the WN|ATA bus driver to pay full time and
attention to the operation of her motor vehicle to prevent injury or death to anyone.

1.6. At the time of the crash, it was the duty of the WMATA bus driver to see all things in
plain view to prevent injury or death to anyone.

17. At the time of the crash, it was the duty of the WMATA bus driver to see other
vehicies or pedestrians orr or dear the roadway Who were ther" to be seen to prevent injury or
death to anyone.

18. At the time of the crash, it was the duty of the WMATA bus driver to control the bus
to avoid hitting anyone or anything to prevent injury or death to anyone.

19. The WMATA bus driver breached her duty, when she did not make the safest choice
white operating the bus to prevent injury or death to anyone.

20. The WMATA bus driver breached her duty, when she did not yield the right of way to
other vehicles on the road to prevent injury or death to anyone.

21. The Wl\/IATA bus driver breached her duty, when she did not observe all vehicular
safety rules then and there in effect to prevent injury or death to anyone.

22. The WMATA bus driver breached her duty, when she did not yield the right of way to

oncoming traffic while turning left to prevent injury or death to anyone.

_h
|._\
()O

 

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19~ Page 7 o.

23. The WN|ATA bus driver breached her duty, when she did not react to changing
conditions on the road to prevent injury or death to anyone.

24. The WMATA bus driver breached her duty, when she did not watch the road while
driving to prevent injury or death to anyone.

25. The WMATA bus driver breached her duty, when she did not drive at a safe speed to
prevent serious injury or death to anyone.

26. The WMATA bus driver breached her duty, when she did not drive at a speed that
would allow her to safely apply her brakes to prevent injury or death to anyone.

27. The WMATA bus driver breached her duty, when she did not pay full time and
attention to the operation of the bus to prevent injury or death to anyone.

28. The Wl\/lATA bus driver breached her duty, when he did not see all things in plain
view to prevent injury or death to anyone.

29. The WMATA bus driver breached her duty when she failed to see other vehicles or
pedestrians on or near the roadway who were there to be seen to prevent injury or death to
anyone.

30. The WiviAT/i\ bus driver breached her duty when she did not control the bus to avoid
hitting anyone or anything to prevent injury or death to anyone.

31. At the time of the crash, the WMATA bus driver, was an employee of Defendant
WMATA and was operating a vehicle owned by Defendant WMATA with their permission and
consent She was operating the bus within the scope of her employment and that consent. As
such, the WMATA bus driver was acting as an agent of Defendant WMATA.

32. As an owner of the bus, Defendant WMATA had a duty to refrain from placing a
dangerous instrumentality in the custody of an individual who they knew or should have known
would fail to handle the dangerous instrumentality consistent with the vehicular safety rules then
and there in effect

33. As an owner of the bus, Defendant Wl\/IATA had a duty to investigate the driver

operating its vehicle to prevent serious injury or death to others.

Case 1:19-cv-00660 Document1-4 Filed 03/08/19 PageSof 13 7 ''''''''' ~

34. As an owner of the bus, Defendant WMATA had a duty to supervise the driver
operating its vehicle to prevent serious injury or death to"others.

35. As an owner of the bus, Defendant WMATA had a duty to ensure that the driver
operating its vehicle followed all vehicular safety rules then and there in effect to prevent serious
injury or death to others.

36. As an owner of the bus, Defendant WMATA had a duty to train the driver operating
its vehicle to prevent serious injury or death to others.

37. Defendant WMATA breached its duty, when it entrusted its vehicle to the WMATA
bus driver who it knew, or should have known, would not handle the vehicle consistent with the
vehicular safety rules then and there in effect and would endanger other persons traveling in the
bus and on the road. The WMATA bus driver endangered others traveling in the bus and on the
road when she failed to operate her vehicle consistent with the vehicular safety rules then and
there in effect.

38. Defendant WMATA breached its duty, when it did not investigate the driver operating
its vehicle to prevent serious injury or death to others.

39. Defendant WMATA breached its duty, when it did not supervise the driver operating
its vehicle to prevent serious injury or death to others.

40. Defendant WMATA breached its duty, when it did not ensure that the driver
operating its vehicle followed ali vehicular safety rules then and there in effect to prevent serious
injury or death to others.

41. Defendant WMATA breached its duty, when it did not train the driver operating its
vehicle to prevent serious injury or death to others.

42. As a direct and proximate result of the negligence of Defendant WMATA and its
driver, |\/is. Davis sustained severe and permanent injuries. These injuries include past, present
and future pain, suffering, immobi|ity, humiliation, isolation, disfigurement, lost wages, and
impact on work. These injuries have caused and will continue to cause l\/ls. Davis to expend

great sums of money for hospitals, physicians, and related care and treatment l\/ls. Davis has

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 9 of 13

also suffered and will continue to suffer from mental and emotional harms and losses, including
isolation, humiliation, fright, pain, nervousness, indignity, and anguish.
43. Ms. Davis observed all safety rules and neither contributed to the violation of the

safety rules which caused the collision nor assumed the risk of the injuries sustained

V. STATEMENT OF CLA|MS
CGUNT l (NEGL|GENCE)
44. P|aintiff Monique R. Davis incorporates the allegations of paragraphs one through
forty~three above and, in addition, avers that Defendant WMATA is responsible for their agent's

negligent operation of a motor vehicle justifying an award of monetary damages against them.

COUNT ll (NEGL|GENT ENTRUSTMENT)

45. Plaintiff !\/lonique R. Davis incorporates the allegations of paragraphs one through
forty~four above and, in addition, avers that the Defendant WMATA’s conduct in this regard
constitutes negligent entrustment of a motor vehicle justifying an award of monetary damages
agains them

COUNT lll (NEGL|GENT H|R|NG, TRA|N|NG, RETENTlON AND SUPERV|S|ON)

46. Plaintiff l\/lonique R. Davis incorporates the allegations of paragraphs one through
forty-five above and, in addition, avers that the Defendant WMATA’s conduct in this regard
constitutes negligent hiring, training, retention and supervision of employees who drive its motor

vehicles justifying an award of monetary damages against them.

COUNT lV (NEGL|GENCE PER SE)
47. Plaintiff i\/lonique R. Davis, incorporates the allegations of paragraphs one through

forty»six above and, in addition, avers that the violation of statutes by Defendant WMATA

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 10 of 13 ~

caused harm to Ms. Davis and is negligence per se, justifying an award of monetary damages

against them.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Monique R. Davis prays for a judgment in her favor against the

Defendant, WMATA and that damages be awarded in the amount in excess of $3,000,000.00

plus interest from the date of the subject occurrence and costs of this suit together with such

other and further relief as this Court deems proper.

iLJ_FWW=`______M_/_\_ND.

The plaintiff demands a trial by jury on all issues presented.

By:

By:

Respectfully submitted,
CHASENBOSCOLO INJURY LAWYERS

/s/ l\/lichael D. Reiter
Michae| D. Reiter
DC Bar Number: 981814
7852 Walker Drive, Suite 300
Greenbeit, l‘viaryiand 20770
(301) 220-0050
Fax: (301) 474-1230
mreiter@chasenboscolo.com
Counse/ for Plaintiff Monique R. Davis

/s/ Benjamin T. Boscolo
Benjamin T. Boscolo
DC Bar Number: 412860
ChasenBosco|o injury Lawyers
7852 Walker Drive, Suite 300
Greenbe|t, l\/laryland 20770
(301) 220-0050
Fax: (301) 474-1230
mreiter@chasenbosco|o.com
Counse/ for P/aintiff Monique R. Davis

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 11 of 13

Filed

D.C. Superior Court
02/26/2019 15:19PM
Clerk of the Court

lN THE SUF’ER~¥OR COURT FOR THE DlSTRiCT CF COL.UMB|A

Civil Division
MONiQUE`R. DAViS
Pisimirr, § case No. 2019 cA 000178 v`
: Honorable Kelly A Hiigashi
v. : Next Event: initial Conierence

v Date; Frtday. April 19, 2019 at 9:30 am

WASH|NGTON METROPOUTAN AREA
TRANSlT AUTHOR|TY

Defendant

AFFIDA\/l'l' OF SERV¥CE

l, Nyasha A. t.argen, am a resident of Maryiand. l am in no way a party to the above~
captioned action l am over Eight`een (18) years of age

Pursuant to Rule 4(h) of`the DC Superic»r Court Rul`es of Civii `Procedure, i mailed a
Summons, Complaint, and Civil Division - Civil. Actions Branchv Case information Sheet to Office
of General Counsel - WMATA, 600 5th Street, N.W.,i Washington. DC 20001 for service on the
Defendantv\/ashingtoh tvletropolitan Area T`ransit Au'thority, 600 5th Street, N.Wi, Washington,
D.C. 20001, by certified mail, return receipt requested Service was effectively made on
Fei:)ruary 21, 201‘9, as evidenced by the signature on the green return r‘ceipt card a copy of

which is also attached hereto as Exhibit 1.

  

 

Notary Pubiic

Niy Commission, E-)<pires;

 

NlCKEi.t.l L¥NNETT

Notarv Public MaEy|i(aE't!i'§¥
Prlnce George a County
Mv Commisston Expires

t dues 19 2021

 

 

 

C`

 

 

 

)

‘ .Flr_`st- Class Mali

’ 'USPS
; .P`er`mit No. G- 10

 

Postage & Fees Pald

 

 

 

 

 

 

 

 

SENDER coMPt ETE rHrS ssc nom

  

    

COMP{EI"E TH¢'S $ECTION ON DEUl-'ES?Y

 

 

 

 

 

  

 

 

 

 

 

j 's'( writs ' w
UCertit‘iei:i MaitF!<etridadDelit/eiy y
'.: illoondewa ~:~ ' l `M

 
  

 
 

 

. c_z Coua¢wnoeumynesm¢mdveiiva §§ "

rnL? egan name arms nasa

  

Case 1:19-cv-00660 Document 1-4 Filed 03/08/19 Page 13 of 13

  

'. -':I.:'
____¢..-\-»-\.-¢___

iiiliiiiiiiili ii

-¢-¢»--____.,.;_....'_

 

  

cert

?I]l? EEEI] DUUE U?].i= ':IBSS

U.S. Postnl Service""

 

CERTIF|ED iV'lAiL‘ " RECE|PT

fl ¢»:m ‘~..‘ r' i'lf irf ["'rli';-'

l 111 t -.-\-i, .>-r:lll\l .-l '.:1|' rul rt-

OFF|C|A|..

Ul\l;\m";~'b¢hi.:¢in¢ ’
C]thnhoodowvmwt *
E]cc\l¢umn¢mmw¢y 8
gunman-wu t

    
 
  

 

 

   

HB|'O

 

 

?[]l? EEE[] UUIJD B'?.'i.b ‘I&SS

.................................

  

... ~._..... ..................

 

